
	

113 HJ 114 IH: Proposing an amendment to the Constitution of the United States concerning the election of the Members of the House of Representatives.
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		2d Session
		H. J. RES. 114
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mr. Larson of Connecticut introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States concerning the election of the
			 Members of the House of Representatives.
	
	
		That the following article is proposed as an amendment to the Constitution of the United States,
			 which shall be valid to all intents and purposes as part of the
			 Constitution when ratified by the legislatures of three-fourths of the
			 several States within seven years after the date of its submission for
			 ratification:
			
				 —
					1.The House of Representatives shall be composed of Members chosen every fourth year by the people of
			 the several States. Immediately after the first election, they shall be
			 assembled and divided as equally as may be into two classes. The seats of
			 the Representatives of the first class shall be vacated at the expiration
			 of the second year and the second class at the expiration of the fourth
			 year, so that one half may be chosen every second year.
					2.This article shall not be so construed as to affect the election or term of any Representative
			 chosen before it becomes valid as part of the Constitution.
					3.This article shall apply to the first election of Representatives which occurs after ratification
			 but no earlier than 2018.
					4.The Congress shall have power to enforce this article by appropriate legislation.
					.
		
